                 Case 1:11-cv-04016-DAB-DCF Document 188 Filed 11/21/19 Page 1 of 2




    299 Park Avenue                                                                               Telephone (212) 888-3033
New York, New York 10171                                                                          Facsimile (212) 888-0255
                                                                                                   www.beckerglynn.com
                                                ATTORNEYS AND COUNSELORS AT LAW




                                                                                  November 21, 2019


         By ECF & First Class Mail
         Honorable Deborah A. Batts
         United States District Judge
         United States Courthouse
         Southern District of New York
         500 Pearl Street, Chambers 2510
         New York, New York 10007


                   Re:     JPMorgan Chase Bank, N.A. v. Reifler, No. 11-cv-4016 (S.D.N.Y.); and
                           JPMorgan Chase Bank, N.A. v. Reifler, et al., No. 15-cv-1200 (S.D.N.Y.)

         Dear Judge Batts:

                 This firm represents plaintiff JPMorgan Chase Bank, N.A. (“JPMorgan”) in the above-
         referenced actions (together, the “Actions”). The Actions were stayed pursuant to the
         Bankruptcy Code’s automatic stay provision, 11 U.S.C. § 362, upon the filing for bankruptcy by
         defendant Bradley C. Reifler (“Reifler”), as reflected in Your Honor’s April 5, 2017 Orders
         (ECF Nos. 176 and 77). We submit this letter—on behalf of JPMorgan and all other parties in
         the Actions—in accordance with the Court’s direction in those Orders that the parties shall
         periodically provide joint status updates concerning the Reifler bankruptcy (In re Bradley C.
         Reifler, Case No. 17-35075 (CGM) (Bankr. S.D.N.Y.)).

                As of the date of this letter, the Reifler bankruptcy case remains pending. We note that,
         with respect to the real property located at 123 Fraleigh Hill Road, Millbrook, New York (“Sky
         Blue Farm”)—which property is directly or indirectly the subject of JPMorgan’s fraudulent
         transfer claims in the second of the Actions—a public auction was conducted on October 16,
         2019 pursuant to the judgment of foreclosure and sale in Bank of America, N.A.’s (“Bank of
         America”) state court foreclosure action. At the foreclosure sale, Sky Blue Farm was sold for an
         amount that is less than the total amount of monies that the referee in the foreclosure action had
         determined are due to Bank of America, which had an uncontested first-priority mortgage lien on
         Sky Blue Farm.

                Should the Court have any questions or require any further information regarding these
         matters, please let us know.
      Case 1:11-cv-04016-DAB-DCF Document 188 Filed 11/21/19 Page 2 of 2
Hon. Deborah A. Batts
November 21, 2019
Page 2 of 2

                                                Respectfully submitted,
                                                /s/ Andrea Likwornik Weiss
                                                Andrea Likwornik Weiss

cc: All Counsel of Record
    (via ECF)

     Michael D. Siegel, Esq.
     (Counsel for Reifler in Bankruptcy Case)
     (via e-mail)
